

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1
































Severance Agreement for
 
____________________________
Charming Shoppes, Inc.
 
_______________________, 2008






































      
         
 
 

--------------------------------------------------------------------------------

 
      

Contents
 


 


Article 1. Establishment, Term, and Purpose
1
   
Article 2. Definitions
1
   
Article 3. Severance Benefits
5
   
Article 4. Tax Compliance
9
   
Article 5. Excise Tax Treatment
10
   
Article 6. The Company’s Payment Obligation
12
   
Article 7. Legal Remedies
13
   
Article 8. Outplacement Assistance
13
   
Article 9. Successors and Assignment
13
   
Article 10. Covenants
14
   
Article 11. Miscellaneous
15
































      
    
 
 

--------------------------------------------------------------------------------

 

Charming Shoppes, Inc.
 
Severance Agreement
 
THIS AGREEMENT is made and entered into as of _____ __, 2008 (the “Effective
Date”), by and between Charming Shoppes, Inc. (hereinafter referred to as the
“Company”) and «NAME» (hereinafter referred to as the “Executive”).
 
WHEREAS, the Executive and the Company are currently parties to a change in
control agreement, dated ______ __, ____, as amended (the “CIC Agreement’); this
Agreement replaces the CIC Agreement and, except as otherwise provided herein,
this Agreement replaces any other severance agreements in effect between the
Executive and the Company or a subsidiary and any other non-competition or
non-solicitation agreements between the Executive and the Company or a
subsidiary;
 
WHEREAS, the Compensation Committee of the Company (the “Committee”) has
determined that it is appropriate to provide severance compensation to retain
key executives and to provide incentives to key executives to promote the
interests of the Company;
 
WHEREAS, the Committee has approved the Company entering into severance
agreements with certain key executives of the Company; and
 
WHEREAS, the Executive is a key executive of the Company.
 
NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive, and to induce the Executive to remain in the employ of the
Company, and for other good and valuable consideration, the Company and the
Executive agree as follows:
 
Article 1. Establishment, Term, and Purpose
This Agreement shall commence on the Effective Date and shall continue in effect
for three (3) full years (i.e., until the day before the third anniversary of
the Effective Date).  However, at the end of the first year of such three (3)
year period and at the end of each additional year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year, unless
the Committee delivers written notice six (6) months prior to the end of the
first year of such term, or extended term, to the Executive, that the Agreement
will not be extended.  In such case, the Agreement will terminate at the end of
the term, or extended term, then in progress.  However, in the event a Change in
Control occurs during the original or any extended term, this Agreement will
remain in effect for not less than the longer of: (i) twenty-four (24) months
beyond the month in which such Change in Control occurs; or (ii) until all
obligations of the Company hereunder have been fulfilled, and until all benefits
required hereunder have been paid to the Executive.
 
Article 2. Definitions
Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.
 

 
1

--------------------------------------------------------------------------------

 

2.1    “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not any such salary or other amounts are deferred.
 
2.2    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act and shall
include related terms such as “Beneficial Ownership.”
 
2.3    “Benefit Period” means the period as provided in Section 3.3 herein with
respect to which the Executive receives severance compensation.
 
2.4    “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to Section 9.2 herein.
 
2.5    “Board” means the Board of Directors of the Company.
 
2.6    “Cause” means: (a) the Executive’s willful and continued failure to
substantially perform his or her duties with the Company (other than any such
failure resulting from Disability or occurring after issuance by the Executive
of a Notice of Termination for Good Reason), after a written demand for
substantial performance is delivered to the Executive that specifically
identifies the manner in which the Company believes that the Executive has
willfully failed to substantially perform his or her duties, and after the
Executive has failed to resume substantial performance of his or her duties on a
continuous basis within thirty (30) calendar days of receiving such demand; (b)
the Executive’s willfully engaging in conduct (other than conduct covered under
(a) above) which is demonstrably and materially injurious to the Company,
monetarily or otherwise; or (c) the Executive’s having been convicted of a
felony.  For purposes of this subparagraph, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the action
or omission was in the best interests of the Company.
 
2.7    “Change in Control” of the Company shall be deemed to have occurred as of
the first day after the Effective Date that any one or more of the following
conditions is satisfied:
 
 
(a)    Any Person, other than the Company or a Related Party, acquires directly
or indirectly the Beneficial Ownership of any Voting Security and immediately
after such acquisition such Person has directly or indirectly, the Beneficial
Ownership of Voting Securities representing twenty percent (20%) or more of the
total voting power of all the then-outstanding Voting Securities; or

 
 
(b)    Those individuals who as of the date of this Agreement constitute the
Board or who thereafter are elected to the Board and whose election, or
nomination for election, to the Board was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
as of the date of this Agreement or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority of the
members of the Board; or

 
 
 

 
2

--------------------------------------------------------------------------------

 

 
 
 
(c)    There is consummated a merger, consolidation, recapitalization, or
reor­gani­zation of the Company, a reverse stock split of outstanding Voting
Securities, or an acquisition of securities or assets by the Company (a
"Transaction"), other than a Transaction which would result in the holders of
Voting Securities having at least eighty percent (80%) of the total voting power
represented by the Voting Securities outstanding immediately prior thereto
continuing to hold Voting Securities or voting securities of the surviving
entity having at least sixty (60%) percent of the total voting power represented
by the Voting Securities or the voting securities of such surviving entity
outstanding immediately after such Transaction and in or as a result of which
the voting rights of each Voting Security relative to the voting rights of all
other Voting Securities are not altered; or

 
 
(d)    There is implemented or consummated a plan of complete liquidation of the
Company or sale or disposition by the Company of all or substantially all of the
Company’s assets other than any such transaction which would result in Related
Parties owning or acquiring more than fifty percent (50%) of the assets owned by
the Company immediately prior to the transaction.

 
However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).
 
2.8    “COBRA Benefits” shall refer to continued group health insurance benefits
under Sections 601-607 of the federal Employee Retirement Income Security Act of
1974, as amended.
 
2.9    “Code” means the United States Internal Revenue Code of 1986, as amended.
 
2.10    “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.
 
2.11    “Company” means Charming Shoppes, Inc., a Pennsylvania corporation, or
any successor thereto as provided in Article 9 herein.  If the Executive is an
officer of Charming Shoppes of Delaware, Inc. and/or any other subsidiary,
direct or indirect, of Charming Shoppes, Inc. only, or an officer of any or all
of  Charming Shoppes of Delaware, Inc., Charming Shoppes, Inc., and/or any other
subsidiary, direct or indirect, of Charming Shoppes, Inc., the word "Company"
shall be deemed to include not only Charming Shoppes, Inc. but also Charming
Shoppes of Delaware, Inc., and/or such other subsidiary, direct or indirect, of
Charming Shoppes, Inc., as applicable, with respect to employment matters,
including termination of employment, where appropriate.  References to the
"Company" with respect to a Change in Control and matters incidental to the
determination of a Change in Control relate only to Charming Shoppes, Inc.
 

 
3

--------------------------------------------------------------------------------

 

2.12    “Disability” means complete and permanent inability by reason of illness
or accident to perform the duties of the occupation at which the Executive was
employed when such disability commenced.
 
2.13    “Effective Date” means the date of this Agreement set forth above.
 
2.14    “Effective Date of Termination” means the date of termination of active
employment with the Company.
 
2.15    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
 
2.16    “Good Reason” shall mean, without the Executive’s express written
consent, the occurrence of any one or more of the following:
 
 
(a)    A material diminution of the Executive’s authorities, duties or
responsibilities as an employee of the Company;

 
 
(b)    A material change in the geographic location at which the Executive must
perform services; for purposes of this Agreement, a material change means the
Company requires the Executive to be based at a location which is at least fifty
(50) miles farther from the Executive’s then current primary residence than is
the Executive’s then current office location;

 
 
(c)    A material diminution by the Company in the Executive’s Base Salary as in
effect on the Effective Date or as the same shall be increased from time to
time; or

 
 
(d)    A material breach by the Company of this Agreement.

 
Notwithstanding the foregoing, the Executive shall not have Good Reason for
termination if, within sixty (60) days after the date on which the Executive
gives a Notice of Termination, as provided in Section 3.8, the Company corrects
the action or failure to act that constitutes the grounds for termination for
Good Reason as set forth in the Executive’s Notice of Termination.  If the
Company does not correct the action or failure to act, the Executive must
terminate his or her employment within thirty (30) days after the end of the
cure period, in order for the termination to be considered a Good Reason
termination.  The existence of Good Reason shall not be affected by the
Executive’s temporary incapacity due to physical or mental illness not
constituting a Disability.
 
2.17    “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.
 
2.18    “Qualifying Termination” means any of the events described in
Section 3.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.
 

 
4

--------------------------------------------------------------------------------

 

2.19    “Related Party” means (a) a majority-owned subsidiary of the Company; or
(b) a trustee or other fiduciary holding securities under an employment plan of
the Company or any majority-owned subsidiary; or (c) a corporation owned
directly or indirectly by the shareholders of the Company in substantially the
same proportion as their ownership of Voting Securities.
 
2.20    “Retirement” means the Executive’s voluntary termination of employment
in a manner which qualifies the Executive to receive immediately payable
retirement benefits under the Company’s tax-qualified retirement plan or under
the successor or replacement of such retirement plan if it is then no longer in
effect.  The term “Retirement” shall not mean a termination of the Executive’s
employment under circumstances that constitute Good Reason or that constitute an
involuntary termination of the Executive’s employment by the Company.
 
2.21    “Separation Pay Limitation” means the lesser of (i) two (2) times the
Executive's then annual compensation or (ii) two (2) times the limit on
compensation then set forth in Section 401(a)(17) of the Code, as determined for
purposes of the “separation pay” exception under Section 409A of the Code.
 
2.22    “Severance Benefits” means the payment of severance compensation as
provided in Section 3.4 herein.
 
2.23    “Three-Year Average Bonus” means the Bonus Percentage (defined below)
multiplied by the Executive’s target annual cash bonus in effect for the fiscal
year in which the Effective Date of Termination occurs.  The Bonus Percentage is
calculated as the average of the following percentages for each of the three (3)
fiscal years preceding the Effective Date of Termination:  (i) the annual cash
bonus paid to the Executive for the year, divided by (ii) the Executive’s target
annual cash bonus for the year.
 
2.24    “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.
 


 
Article 3. Severance Benefits
3.1    Right to Severance Benefits.  The Executive shall be entitled to receive
from the Company Severance Benefits, as described in Section 3.4 herein, if
there has been a Qualifying Termination and a Notice of Termination for a
Qualifying Termination has been delivered, provided the Executive executes and
does not revoke a written release and waiver of claims, in form and substance
acceptable to the Company (the “Release”), of any and all claims against the
Company and all related parties with respect to all matters arising out of the
Executive’s employment by the Company, or the termination thereof (other than
claims based upon any severance entitlements under the terms of this Agreement
or entitlements under any plans or programs of the Company under which Executive
has accrued a benefit).
 
The Executive shall not be entitled to receive Severance Benefits if the
Executive’s employment is terminated for Cause, or if his or her employment with
the Company ends due to death, Disability,
 

 
5

--------------------------------------------------------------------------------

 

or Retirement or due to a voluntary termination of employment by the Executive
without Good Reason.
 
3.2    Qualifying Termination.  The occurrence of any one or more of the
following events (as evidenced by a Notice of Termination) shall be considered a
Qualifying Termination under this Agreement:
 
 
(a)    A termination of the Executive’s employment by the Company for reasons
other than Cause, as evidenced by a Notice of Termination delivered by the
Company to the Executive; or

 
 
(b)    A termination by the Executive for Good Reason, as evidenced by a Notice
of Termination delivered by the Executive to the Company.

 
3.3    Benefit Period.  In the event of a Qualifying Termination, the Executive
will receive Severance Benefits with respect to the following Benefit Period:
 
 
(a)    If the Qualifying Termination occurs before a Change in Control, or if
the Qualifying Termination occurs after twenty-four (24) months following a
Change in Control, the Benefit Period is twelve (12) months.

 
 
(b)    If the Qualifying Termination occurs upon or within twenty-four (24)
months following a Change in Control, the Benefit Period is eighteen (18)
months.

 
3.4    Severance Benefits.  In the event the Executive becomes entitled to
receive Severance Benefits as provided in Sections 3.1 and 3.2 herein, the
Executive shall receive the following Severance Benefits:
 
 
(a)    In the event of a Qualifying Termination before a Change in Control, or
in the event of a Qualifying Termination after twenty-four (24) months following
a Change in Control, the Company shall pay to the Executive the following:

 
 
(i)    An amount equal to (A) the Executive’s annual Base Salary, plus (B) the
Executive’s Three-Year Average Bonus. This severance amount shall be payable in
regular payroll installments over the Benefit Period, beginning within thirty
(30) days after the Effective Date of Termination, to the extent that the
severance amount under this subsection (i) does not exceed the Severance Pay
Limitation.  Any amount under this subsection (i) that exceeds the Severance Pay
Limitation shall be paid as a separate lump sum payment within thirty (30) days
following the Effective Date of Termination.

 
 
(ii)    Reimbursement of the Executive’s monthly cost of COBRA Benefits under
the Company’s health plan for the Benefit Period, provided, however, that
payment of the COBRA Benefits shall be discontinued prior to the end of the
Benefit Period if the Executive ceases to receive COBRA coverage under the
Company’s health plan or if the Executive has available substantially similar
benefits at a comparable cost to

 

 
6

--------------------------------------------------------------------------------

 

 
the Executive from a subsequent employer, as determined by the Committee.  The
COBRA reimbursement payments shall be paid monthly on the first payroll date of
each month, beginning within thirty (30) days after the Effective Date of
Termination.

 
 
(iii)    A lump sum amount equal to the Executive’s unpaid annual cash bonus,
calculated based on Company performance, for the year in which the Executive’s
Effective Date of Termination occurs, multiplied by a fraction, the numerator of
which is the number of completed days in the then existing fiscal year through
the Effective Date of Termination, and the denominator of which is three hundred
and sixty-five (365). This payment will be paid when the annual cash bonuses for
the year are paid to other executives of the Company.

 
 
(iv)    Outplacement services, as described in Article 8.

 
 
(v)    A lump sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, and earned but not taken vacation pay through the Effective Date
of Termination.  This payment shall be made within thirty (30) days after the
Effective Date of Termination.

 
 
(b)    In the event of a Qualifying Termination upon or within twenty-four (24)
months after a Change in Control, the Company shall pay to the Executive the
following amounts, all of which shall be paid within thirty (30) days after the
Effective Date of Termination (except as provided in subsection (iv)):

 
 
(i)    A lump sum amount equal to one and five tenths (1.5) times the sum of (A)
the Executive’s annual Base Salary, plus (B) the Executive’s Three-Year Average
Bonus.

 
 
(ii)    A lump sum amount equal to the monthly cost of COBRA Benefits under the
Company’s health plan and the Company’s monthly cost of life insurance and
disability coverage in effect for the Executive at the Effective Date of
Termination, multiplied by the number of full months in the Benefit Period.

 
 
(iii)    A lump sum amount equal to the Executive’s unpaid target annual cash
bonus established for the year in which the Executive’s Effective Date of
Termination occurs, multiplied by a fraction, the numerator of which is the
number of completed days in the then existing fiscal year through the Effective
Date of Termination, and the denominator of which is three hundred and
sixty-five (365).  This lump sum amount shall be payable regardless of whether
the Company meets its performance objectives for the year in which the
Executive’s Effective Date of Termination occurs.

 
 
(iv)    Outplacement services, as described in Article 8.

 

 
7

--------------------------------------------------------------------------------

 

 
(v)    A lump sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, and earned but not taken vacation pay through the Effective Date
of Termination.

 
 
(c)    Except as specifically provided above, incentive awards granted under the
incentive arrangements adopted by the Company shall be paid pursuant to the
terms of the applicable plan.  Equity awards shall be paid pursuant to the terms
of the applicable plan.

 
 
(d)    The aggregate benefits accrued by the Executive as of the Effective Date
of Termination under the savings and retirement plans sponsored by the Company
shall be distributed pursuant to the terms of the applicable plan.

 
 
(e)    Compensation which has been deferred under the Charming Shoppes Variable
Deferred Compensation Plan or other plans sponsored by the Company, as
applicable, together with all interest or earnings credited with respect to any
such deferred compensation balances, shall be distributed pursuant to the terms
of the applicable plan.

 
3.5    Termination for Disability.  If the Executive’s employment is terminated
by reason of his or her Disability, the Executive shall receive his or her Base
Salary and accrued vacation through the Effective Date of Termination, at which
point in time the Executive’s benefits shall be determined in accordance with
the Company’s disability, retirement, insurance, and other applicable plans and
programs then in effect.  In the event the Executive’s employment is terminated
due to Disability, the Executive shall not be entitled to the Severance Benefits
described in Section 3.4.
 
3.6    Termination for Retirement or Death.  If the Executive’s employment is
terminated by reason of Retirement or death, the Executive’s benefits shall be
determined in accordance with the Company’s retirement, survivor’s benefits,
insurance, and other applicable programs of the Company then in effect.  In the
event the Executive’s employment is terminated by reason of his or her
Retirement or death, the Executive shall not be entitled to the Severance
Benefits described in Section 3.4.
 
3.7    Termination for Cause, or Other Than for Good Reason or Retirement. If
the Executive’s employment is terminated either: (a) by the Company for Cause;
or (b) by the  Executive (other than for Retirement or Good Reason), the Company
shall pay the Executive his or her full Base Salary and accrued vacation through
the Effective Date of Termination, at the rate then in effect, plus all other
amounts to which the Executive is entitled under any compensation plans of the
Company, at the time such payments are due, and the Company shall have no
further obligations to the Executive under this Agreement.
 
3.8    Notice of Termination.  The Company may terminate the Executive’s
employment by providing not less than sixty (60) days prior written notice.  The
Executive shall provide notice of a termination of employment by the Executive
for Good Reason within thirty (30) days after the event giving rise to Good
Reason occurs.  Any termination of employment by the Executive or by the Company
for any reason shall be communicated by a Notice of Termination.
 

 
8

--------------------------------------------------------------------------------

 

Article 4. Tax Compliance
4.1    Section 409A.
 
 
(a)    Notwithstanding the foregoing, if required by Section 409A of the Code,
if any amounts payable upon separation from service are considered “deferred
compensation” under Section 409A, payment of such amounts will be postponed as
required by Section 409A, and the postponed amounts will be paid, with accrued
interest as described below, on the first monthly payroll date occurring after
six (6) months following the Effective Date of Termination.  If the Executive
dies during the postponement period, any amounts postponed on account of Section
409A of the Code, with accrued interest as described below, shall be paid to the
personal representative of the Executive's estate within sixty (60) days after
the date of the Executive's death.  If payment of any amounts under this
Agreement is required to be delayed pursuant to Section 409A, the Company shall
pay interest on the postponed payments from the date on which the amounts
otherwise would have been paid to the date on which such amounts are paid at a
market rate of interest, as determined by the Committee.

 
 
(b)    This Agreement is intended to comply with the requirements of Section
409A of the Code, and, specifically, the separation pay exemption and short term
deferral exemption of Section 409A, and shall in all respects be administered
and interpreted in accordance with Section 409A.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions on the Executive under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed.  Notwithstanding anything in the Agreement to the
contrary, distributions may only be made under the Agreement upon an event and
in a manner permitted by Section 409A of the Code or an applicable
exemption.  All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section
409A.  For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments, and each payment under this Agreement shall be
treated as a separate payment.  In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement.

 
 
(c)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

 
9

--------------------------------------------------------------------------------

 

4.2    Withholding of Taxes.  The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required to
be withheld (including, without limitation, any United States federal taxes and
any other state, city, or local taxes).
 
Article 5. Excise Tax Treatment
5.1    Excise Tax Equalization Payment.
 
 
 
(a)    In the event a Change in Control occurs and the Executive becomes
entitled to any benefits or payments in the nature of compensation (within the
meaning of Section 280G(b)(2) of the Code) under this Agreement, or any other
plan, arrangement, or agreement with the Company (the “Total Payments”), and
such benefits or payments will be subject to the tax (the “Excise Tax”) imposed
by Section 4999 of the Code (or any similar tax that may hereafter be imposed),
except as provided in subsection (b) below, the Company shall pay to the
Executive in cash an additional amount (the “Gross-Up Payment”) such that the
net amount to be retained by the Executive after deduction of any Excise Tax
upon the Total Payments and any Federal, state and local income, FICA and other
payroll tax and Excise Tax upon the Gross-Up Payment provided for by this
Section 5.1 shall be equal to the Total Payments.  Such payment shall be made by
the Company to the Executive on or before the date on which the applicable taxes
are remitted by the Company to the taxing authorities, and all such payments
shall be made in accordance with Section 409A of the Code.

 
 
 
(b)    Notwithstanding subsection (a), if it shall be determined that the
Parachute Value (as defined below) of the Total Payments is more than one
hundred percent (100%) but less than one hundred ten percent (110%) of the Safe
Harbor Amount (as defined below), then no Gross-Up Payment shall be paid to the
Executive.  The term “Parachute Value” means the present value, as of the date
of the change of control for purposes of Section 280G of the Code, of those
Total Payments that are  “parachute payments” under Section 280G of the
Code.  The term “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

 
 
(c)    In the event that the Company does not pay a Gross-Up Payment as
described in subsection (b), the aggregate present value of the Payments (as
defined below) under this Agreement shall be reduced (but not below zero) to the
Reduced Amount (as defined below), if reducing the Payments will provide the
Executive with a greater net after-tax amount than would be the case if no
reduction was made.  The term “Payment” means any benefit or payment in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code)
under this Agreement.  The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Payments under this
Agreement without causing any Payment under this Agreement to be subject to the
Excise Tax, determined in accordance with Section 280G(d)(4) of the Code.  The
Company shall reduce the Payments under this Agreement by first reducing
Payments that are not payable in cash and then by reducing cash Payments.  Only
amounts payable under this Agreement shall be reduced pursuant to this Section
5.1.

 

 
10

--------------------------------------------------------------------------------

 

5.2    Computation.   In determining the potential impact of the Excise Tax, the
Company may rely on any advice it deems appropriate, including, but not limited
to, the counsel of its independent accounting firm.  For purposes of determining
whether any of the Total Payments will be subject to the Excise Tax and the
amount of such Excise Tax:
 
 
(a)    The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code, as determined by the Company’s
independent accounting firm;

 
 
(b)    The value of any non-cash benefits or any deferred or accumulated payment
or benefit shall be determined by the Company's independent accounting firm in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code; and

 
 
(c)    The value of the non-competition covenants contained in this Agreement
shall be taken into account to reduce “parachute payments” to the maximum extent
allowable under Section 280G of the Code.

 
For purposes of the determinations under this Article 5, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Executive’s residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.
 
5.3    Subsequent Recalculation.  In the event that a Gross-Up Payment is
payable and the Internal Revenue Service proposes to increase the amount of
Excise Tax payable by the Executive in excess of the computation of the Company
under Section 5.2 herein so that the Executive did not receive the greatest net
benefit, the Company shall reimburse the Executive within 30 days of the date of
the recalculation for the full amount necessary to make the Executive whole,
plus interest as described in Section 4.4; provided, however, that the Executive
follows the procedures set forth in this Section 5.3.
 
The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than ten business days after the later of either: (i) the date the
Executive has actual knowledge of such claim, or (ii) the date Internal Revenue
Service issues to the Executive either a written report proposing imposition of
the Excise Tax or a statutory notice of deficiency with respect thereto, and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid.  The Executive shall not pay such claim prior to
the expiration of the 30 day period following the date on which it gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:
 
 
(a)    Give the Company any information reasonably requested by the Company
relating to such claim;

 

 
11

--------------------------------------------------------------------------------

 

 
(b)    Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 
 
(c)    Cooperate with the Company in good faith in order effectively to contest
such claim; and

 
 
(d)    Permit the Company to participate in any proceedings relating to such
claims.

 
The Company shall directly bear and pay all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income or payroll tax, including interest and penalties with
respect thereto, imposed and payment of costs and expenses. Without limitation
of the foregoing provisions of this Section 5.3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings, and
conferences with the taxing authority in respect of such claim.
 
If the Company does not notify the Executive in writing prior to the expiration
of such 30 day period that it desires to contest such claim, the Company shall
reimburse the Executive for the full amount necessary to make the Executive
whole in accordance with the limitations set forth in Article 4, plus a market
rate of interest, as determined by the Committee, all as contemplated by this
Section 5.3.
 
If, after the receipt by the Executive of an amount advanced by the Company
pursuant to this Article 5.3, the Executive receives a refund with respect to
such claim due to an overpayment of  Excise Tax, including interest and
penalties with respect thereto, the Executive shall (subject to the Company’s
complying with the requirements of this Section 5.3) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).
 
Article 6. The Company’s Payment Obligation
The Company’s obligation to make the payments and the arrangements provided for
herein shall be absolute and unconditional, and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else.  All amounts payable by the Company hereunder shall be
paid without notice or demand.  Each and every payment made hereunder by the
Company shall be final, and the Company shall not seek to recover all or any
part of such payment from the Executive or from whomsoever may be entitled
thereto, for any reasons whatsoever.
 
The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.
 

 
12

--------------------------------------------------------------------------------

 

Article 7. Legal Remedies
7.1    Payment of Legal Fees. To the extent permitted by law, the Company shall
pay all legal fees, costs of litigation, prejudgment interest, and other
expenses incurred in good faith by the Executive as a result of the Company’s
refusal to provide the Severance Benefits to which the Executive becomes
entitled under this Agreement, or as a result of the Company’s contesting the
validity, enforceability, or interpretation of this Agreement, or as a result of
any conflict (including conflicts related to the calculation of parachute
payments) between the parties pertaining to this Agreement, subject to an
overall limit on the payment of legal fees of thirty-five thousand dollars
($35,000).  The Company will provide such payment or reimbursement, as
applicable, in accordance with Section 4.1(c) herein.
 
7.2    Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement (other than as described in Section 10.4 below) shall be
settled by arbitration, conducted before a panel of three (3) arbitrators
sitting in a location selected by the Executive within fifty (50) miles from the
location of his or her employment with the Company, in accordance with the rules
of the American Arbitration Association then in effect.
 
Judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction.  Subject to the limitations set forth in Section 7.1 above
relating to legal fees incurred by the Executive, all expenses of such
arbitration, including the fees and expenses of the counsel for the Executive,
shall be borne by the Company.
 
Article 8. Outplacement Assistance
Following a Qualifying Termination (as described in Section 3.2 herein),
the Executive shall be reimbursed by the Company for the costs of all
outplacement services obtained by the Executive within the two (2) year period
after the Effective Date of Termination, provided, however, that the total
reimbursement shall be limited to an amount equal to thirty thousand dollars
($30,000).  The Company will provide reimbursement for the costs of outplacement
services, provided that such reimbursements are available only for expenses
incurred by the Executive, and the reimbursements shall be made by the end of
the third taxable year following the Effective Date of Termination, in
accordance with Section 409A of the Code.
 
Article 9. Successors and Assignment
9.1    Successors to the Company.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place.
 
9.2    Assignment by the Executive.  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.  If the Executive dies while any amount would still be payable to the
Executive hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s Beneficiary.  If the Executive has not named a
Beneficiary, then such amounts shall be
 

 
13

--------------------------------------------------------------------------------

 

paid to the Executive’s devisee, legatee, or other designee, or if there is no
such designee, to the Executive’s estate.
 
Article 10.   Covenants
10.1    Disclosure of Information.  The Executive recognizes that he or she has
access to and knowledge of certain confidential and proprietary information of
the Company which is essential to the performance of his or her duties under
this Agreement.  The Executive will not, during or after the term of his or her
employment by the Company, in whole or in part, disclose such information to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, nor shall he or she make use of any such information for his
or her own purposes, so long as such information has not otherwise been
disclosed to the public or is not otherwise in the public domain except as
required by law or pursuant to legal process.
 
10.2    Covenants Regarding Other Employees.   During the term of this Agreement
and after the Executive’s termination of employment for any reason for the
period of time equal to the Benefit Period that would be applicable if there was
a Qualifying Termination (regardless of whether the Executive receives Severance
Benefits), the Executive will not attempt to induce any employee of the Company
to terminate his or her employment with the Company.
 
10.3    Non-Competition Covenants.
 
(a)    During the term of this Agreement and after the Executive’s termination
of employment for any reason for the period of time equal to the Benefit Period
that would be applicable if there was a Qualifying Termination (regardless of
whether the Executive receives Severance Benefits), the Executive shall not,
within the United States:  (1) directly or indirectly own any equity or
proprietary interest (except for ownership of shares in a publicly traded
company not exceeding three percent (3%) of any class of outstanding securities)
in, or be an employee, agent, director, advisor, consultant, or independent
contractor of, any Competitor of the Company, whether on the Executive’s own
behalf or on behalf of any person, or (2) undertake any action to induce or
cause any supplier or vendor to discontinue all or any part of its business with
the Company.
 
(b)    For purposes of this Agreement, “Competitor” shall mean any individual or
organization that procures, sources, markets, promotes, sells or distributes any
products or product lines that are, or are actually planned or under
consideration to be, procured, sourced, marketed, promoted, sold or distributed
by the Company during the Executive’s employment by the Company.
 
10.4    Enforcement.  
 
(a)    The Executive acknowledges and agrees that the restrictions contained in
this Article 10 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Executive breach any of the provisions of those Sections.  The Executive
represents and acknowledges that (i) the Executive has been advised by the
Company to consult the Executive’s own legal counsel in respect of this
Agreement, and (ii) the Executive has had full opportunity, prior to execution
of this Agreement, to review thoroughly this Agreement with the Executive’s
counsel.
 

 
14

--------------------------------------------------------------------------------

 

(b)    The Executive further acknowledges and agrees that a breach of any of the
restrictions in this Article 10 cannot be adequately compensated by monetary
damages.  The Executive agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as an equitable accounting of all earnings, profits and other
benefits arising from any violation of Section 10.1, 10.2 or 10.3 hereof, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled.  In the event that any of the provisions of
Section 10.1, 10.2 or 10.3 hereof should ever be adjudicated to exceed the time,
geographic, service, or other limitations permitted by applicable law in any
jurisdiction, it is the intention of the parties that the provision shall be
amended to the extent of the maximum time, geographic, service, or other
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.
 
(c)    Notwithstanding anything in this Agreement to the contrary, if the
Executive breaches any of the Executive’s obligations under Section 10.1, 10.2
or 10.3 hereof, the Company shall thereafter be obligated only for the
compensation and other benefits provided in any Company benefit plans, policies
or practices then applicable to the Executive in accordance with the terms
thereof, and all payments under this Agreement shall cease.
 
(d)    The covenants described in this Article shall continue to apply during
the period specified herein after the Executive’s termination of employment for
any reason, without regard to whether the Executive executes a Release or
receives any Severance Benefits as a result of such termination.  If the
Executive breaches any of the covenants described in Sections 10.1, 10.2 and
10.3, the applicable period during which the covenant applies shall be tolled
during the period of the breach.  Without limiting the foregoing, the Severance
Benefits provided under this Agreement are specifically designated as additional
consideration for the covenants described in Sections 10.1, 10.2 and 10.3.
 
(e)    All references to the Company in this Article 10 shall include Charming
Shoppes, Inc. and its subsidiaries, direct or indirect, and each of their
successors.
 
Article 11.  Miscellaneous
11.1    Notices.  All notices and other communications required or permitted
under this Agreement or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):
 
If to the Company, to:
 
Charming Shoppes, Inc.
450 Winks Lane
Bensalem, PA  19020
Attention:  [General Counsel]
 

 
15

--------------------------------------------------------------------------------

 

If to the Executive, to:
 
___________________
___________________
___________________
 
or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.
 
11.2    Employment Status.  Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
 
11.3    Beneficiaries.  The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement.  Such designation must be
in the form of a signed writing acceptable to the Committee.  The Executive may
make or change such designations at any time.
 
11.4    Severability.  In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.  Further, the captions of this Agreement are not part of the
provisions hereof and shall have no force and effect.
 
11.5    Modification.  No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is approved by the
Committee and agreed to in writing and signed by the Executive and by an
authorized officer of the Company, or by the respective parties’ legal
representatives and successors.
 
11.6    Other Severance Plans and Agreements.  The benefits under this Agreement
will be provided in lieu of benefits under any other severance plan or agreement
of the Company, except as otherwise provided herein.  This Agreement replaces
the CIC Agreement, which shall terminate as of the Effective Date of this
Agreement.  Except as otherwise provided herein, this Agreement replaces any
other severance agreements between the Executive and the Company or a subsidiary
and any non-competition or non-solicitation agreements between the Executive and
the Company or a subsidiary.
 
11.7    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original
hereof, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one counterpart hereof.
 

 
16

--------------------------------------------------------------------------------

 

11.8    Applicable Law.  To the extent not preempted by the laws of the United
States, the laws of the state of Pennsylvania shall be the controlling law in
all matters relating to this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on this ___ day of
_____, 2008.
 
CHARMING SHOPPES, INC.
EXECUTIVE
       
_______________________________
___________________________________
Dorrit J. Bern
 
Its:  President and Chief Executive Officer
     
ATTEST:________________________
 




 
17

--------------------------------------------------------------------------------

 
